Young, J.
This is a motion for leave to file a claim after the expiration of ninety days from the accrual of the cause of the action and is brought under subdivision 5 of section 10 of the Court of Claims Act.
Following his accident claimant was incapacitated for some time and after his recovery he consulted his attorney who then proceeded to make an investigation of the matter. Following the investigation claimant’s attorney made this motion, the ninety-day period having passed.
The motion is granted. (Rugg v. State of New York, 278 App. Div. 216. See, also, Hunter v. State of New York, 268 App. Div. 948.) Claimant is permitted to file his claim within thirty days.
Claimant’s motion to amend his moving papers is granted and he is hereby given permission to file supplemental affidavits within the said thirty-day period. -
Submit order accordingly.